DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 - “the skin” lines 1 and 3, lack antecedent basis.
	Claim 2 - is written in the form of a dependent claim but fails to set forth the specific claim from which it depends.  For purposes of examination on the merits the claim will be considered to depend from claim 1.
	In line 1, “the agent” and “the skin” lacks antecedent basis.
	Claim 5 - “the skin” lines 2 and 3 and “the particles” lines 2-3 lack antecedent basis.
	Claim 7 - “the skin” in line 2, “the agent” line 3, “the patient’s skin” line 3 and “the therapeutic agent” line 3 lack antecedent basis.
	Claim 8 - “the agent” line 1 lacks antecedent basis.

	Claim 10 - “the agents” lines 1-2 lack antecedent basis.
	Claim 11 - “the therapeutic agent” lines 1-2 and in line 2, “the patient’s skin” lack antecedent basis.
	 Claim 12 - “the therapeutic agent” lines 1-2 and in line 2, “the patient’s skin” lack antecedent basis.
	Claim 13 - “the therapeutic agent” line 1 lacks antecedent basis.
	Claim 15 - “the agent” lines 1-2, “the middle skin” line 2 and “the patient” line 2 lacks antecedent basis.
	Claim 16 - in lines 1-2, “the agent” and in line 3, “the surface”, “the skin” and “the skin” lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 6-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smyth et al(9,186,317, hereinafter Smyth).

Claim 1 - Smyth teaches a system for directing a therapeutic agent into the skin having magnetizable (ferro, ferri, paramagnetic, or super-paramagnetic) nanoparticles, see column 4 lines 55-67, acted on by a magnetic field to direct such particles into and through the skin, column 24 lines 10-15.

Claim 2 - Smyth teaches the agent, drug set forth in column 24 line 9, and is directed into or through the skin, column 24 lines 10-15.
Claim 3 - Smyth teaches the magnetic field is applied by a magnetic injection device, permanent magnet set forth in column 24 line 21.
Claim 4 - Smyth teaches the magnetic field is applied by a magnetic pull device, see column 24 lines 21 and 22, the magnet on the opposite side of the body from the delivery patch requires a “pull force”.
Claim 6 - Smyth teaches therapeutic agents including drugs, proteins, or genes, as set forth throughout the specification.
Claim 7 - Smyth teaches a method for treating a patient including: (a) providing a delivery device capable of generating a magnetic field, permanent magnet, column 24 lines 20-22; (b) placing the device above, below or aside to the skin, see figure -19; and (c) directing the agent, drug/nanoparticle, into the patient's skin via the device, magnet, wherein the therapeutic agent is directed to a treatment site.
	Claim 8 - Smyth teaches the agent is magnetic, magnetic nanoparticle.

	Claim 10 - Smyth teaches a step of pulling the agents, as shown in figure 19 and column 24, lines 10-15.
Claim 11 - Smyth teaches an effective amount the therapeutic agent, drug, is pushed into the patient's skin by the magnetic field when generated by the coil as set forth in figure 15.
Claim 12 - Smyth teaches an effective amount the therapeutic agent, drug, is pushed into the patient's skin by the magnetic field when generated by the coil as set forth in figure 15.
Claim 13 - Smyth teaches the therapeutic agent is biodegradable, because the drug is separated from the carrier after transport across the dermal layer.
Claim 15 - Smyth teaches placing the agent within the middle skin of the patient as shown in figure 19.

Claim(s) 7-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farone et al(2009/0093669, hereinafter Farone.
Claim 7 - Farone teaches a method for treating a patient including providing a delivery device capable of generating a magnetic fieldmagnets -24”-, placing the device above or aside to the skin as shown in figure 23; and directing the agent, drug, into the patient's skin via the device, wherein the therapeutic agent is directed to a treatment site.

Claim 9 - the agent, drug, is combined with a material that is magnetic or paramagnetic, see paragraph [0099].
Claims 11 and 12 - Farone teaches an effective amount the therapeutic agent, drug from substrate -22-, is pushed into the patient's skin by the magnetic field from magnet -24”-, shown in figure 23.
Claim 13 - Farone teaches the therapeutic agent is biodegradable, glycerol, which is biodegradable.
Claim 14 - Farone teaches a plurality of magnetic elements in which at least two magnetic elements -24’- and -24”- are arranged at an angle as shown in figure 21.  The axis between the north pole magnets are arranged at a 90°.
Claim 15 - Farone teaches a method further comprising the step of placing the agent within the middle skin of the patient, after it has passed through the dermal layer, as shown in figure 23.
Claim 16 - Farone teaches a method further comprising the step of pushing, magnets -24’- and -24”- push the agent, the drug, from above, into and through the dermis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farone(2009/0093669) in view of Smyth(9,186,317).

Claim 5 - Farone teaches a skin patch, shown in figure 23 which combines magnetic injector devices, -24’- and -24”- and the patch adhered onto the skin as set forth in paragraph [0100] and then delivers the particles into and through the skin, the drug and medium as set forth in paragraph [0099].  However, Farone does not set forth the size of the molecules/particles delivered.
	Smyth teaches delivery of therapeutics with nanoparticles and magnetic fields including the use of a patch, figures 15-18.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use magnetic nanoparticles taught by Smyth as part of the formulation taught by Farone to increase the magnetization of the formulation to be delivered through the skin as taught by Smyth.
	Such a combination would produce predictable results of the formulation of Farone including magnetizable nanoparticles as taught by Smyth and have a high .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 10,646,454 and Patent Application Publication 2014/0336616 both teach transdermal patches delivering therapeutic agents using magnetic forces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791